On August 29, 1989, the Defendant was sentenced to twenty (20) years for Count IV, Sexual Intercourse Without Consent; forty (40) years on Count V, Robbery; ten (10) years on Count VII, Aggravated Kidnapping; said sentences are to run consecutively with 220 days credit for time served; Non-Dangerous Designation.
On August 3, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Peter O. Maltese, Attorney at Law from Sidney, Montana. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified to change the sentences on Counts IV, V, and VII to run concurrent to each other instead of consecutive. The non-dangerous designation shall be changed to Dangerous. All other portions of the sentence shall remain the same as originally imposed.
The reasons for running the sentences concurrent instead of consecutive are: (1) to achieve uniformity in sentencing and (2) the fact that the offenses arose out of the same circumstances on the same evening.
The reasons for the Dangerous designation status are: (1) because of the commission of another felony, Aggravated Assault, within five (5) years and (2) the board also considered the serious nature of this crime.